Citation Nr: 0108544	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  94-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Texas Veterans Health 
Care System


THE ISSUE


Entitlement to reimbursement for the cost of unauthorized 
private medical services on May 21, 1993 and from May 27, 
1993 through June 2, 1993.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability on a secondary basis, 
and entitlement to an increased rating for prostatitis will 
be considered in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.

This matter comes to the Board of Veterans Appeals (the 
Board) from a determination in August 1993 by the Chief, 
Medical Administration Service of the Department of Veterans 
Affairs (VA) Medical Center in Waco, Texas that the veteran 
was not entitled to reimbursement for unauthorized private 
medical services received on May 21, 1993, and during a 
private hospitalization from May 27, 1993, through June 2, 
1993, because he did not meet the requirements of 38 C.F.R. 
§ 17.80 (1993), [currently codified at 38 C.F.R. § 17.120 
(2000)], establishing basic eligibility for payment or 
reimbursement of unauthorized private medical expenses.

This claim was previously before the Board in July 1997, at 
which time it was remanded for additional development and 
forwarded to the VA Central Texas Veterans Health Care System 
(CTVHCS) in Temple, Texas for readjudication.
(It appears jurisdiction of the claim was changed from the 
MAS in Waco, Texas to CTVHCS at some point between the 
original decision rendered by the MAS in 1993 and the Board's 
July 1997 remand.)  The development requested in that remand 
was undertaken and in April 1998, CTVHCS (hereinafter 
referred to as the agency of original jurisdiction or AOJ) 
readjudicated the claim and determined that the veteran did 
meet the requirements of 38 C.F.R. § 17.120 (2000).  In June 
2000, the AOJ determined that reimbursement to the veteran of 
the cost of unauthorized medical expenses on May 21, 1993 and 
from May 27 to June 2, 1993 was not warranted because proper 
proof of payment was not provided.


FINDINGS OF FACT

1.  The veteran incurred medical expenses on May 21, 1993 and 
from May 27, 1993 to June 2, 1993 for treatment of a prostate 
condition.

2.  At the time of the 1993 treatment in question, service 
connection was in effect for prostatitis.

3.  The private medical care provided on May 21, 1993 and 
from May 27, 1993 to June 2, 1993 was for or adjunct to a 
service connected disability, the treatment provided was 
emergent and a VA facility was not feasibly available for 
care.

4.  Bills and invoices, provided to the extent available, 
reflect that the May and June 1993 treatment totaled several 
thousand dollars, some but not all of which was paid by 
Medicare and $1,200.00 was claimed by the veteran to have 
been paid himself.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on May 21, 1993 and from May 27 to 
June 2, 1993 have been met and reimbursement of medical 
expenses in the amount of $1,200.00 paid by the veteran in 
conjunction with that treatment is granted.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. §§ 3.102, 17.120, 17.124 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has filed a claim of entitlement to reimbursement 
for the cost of unauthorized private medical services on May 
21, 1993 and from May 27, 1993 through June 2, 1993

Factual Background

The evidence reflects that on May 21, 1993 and from May 27, 
1993 through June 2, 1993 the veteran received unauthorized 
private medical treatment for a prostate condition during 
which time he underwent radical prostatectomy.  

In June and July 1993, five private medical sources who 
provided private medical treatment for the veteran on May 21, 
1993 and from May 27, 1993 through June 2, 1993 submitted 
itemized bills to the VA for payment.  The five sources are 
identified as: Dr. P., Dr. R., SDH, CPA and CRA.

In August 1993, the Chief of the MAS in Waco, Texas denied 
the claim, reasoning that although private medical care had 
been provided in conjunction with the veteran's service 
connected prostate condition, the care was not considered to 
be emergent and a VA or federal facility was available for 
his care.  The veteran and all five private medical sources 
were informed of the denial of the claim.  That decision was 
appealed.

The claim came before the Board in July 1997 at which time it 
was remanded.  In that remand the Board requested the medical 
opinion of a urologist addressing the matter of whether the 
veteran's medical condition which was treated by private 
medical sources on May 21 and from May 27, 1993 to June 2, 
1993 was emergent.  

In an opinion provided in 1998, a urologist opined that it 
was very important for the veteran to have the radical 
prostatectomy with all deliberate speed in view of the fact 
that the tumor was noted by the pre-operative MRI to be at or 
very near the capsule of the prostate.  The doctor also 
opined that VA could not have provided the imaging services 
required for clinically staging the prostate cancer in the 
veteran in a timely fashion.

Subsequently, in April 1998, MAS reconsidered the claim and 
determined that all the requirements for eligibility 
enumerated under 38 C.F.R. § 17.120 reimbursement or payment 
of unauthorized medical care were met, largely based upon the 
opinion of the urologist.  

Having determined that the veteran had basic eligibility for 
reimbursement or payment of unauthorized medical care, the 
MAS issued correspondence to the veteran informing him that 
all 5 treatment sources who provided treatment to the veteran 
on May 21, 1993 and from May 27, 1993 to June 2, 1993 were 
contacted in order to determine whether a balance existed on 
his accounts and to account for any payments made.  The 
veteran himself was also asked to complete a VA Form 10-583, 
Claim for Payment of Cost of Unauthorized Medical Services, 
and to provide proof of payment.

In February 2000, the veteran provided a statement indicating 
that there were no remaining balances left on any accounts 
because he either had to pay the balances during the 6 year 
pendency of the appeal process or risk an adverse credit 
rating.  He asked that the letter be accepted as sufficient 
evidence in order to reimburse him $1200.00.

In May 2000, the veteran completed a VA Form 10-583, 
indicating that he was claiming $1200.00, representing his 
out of pocket costs for the private medical treatment at 
issue.   

The evidence includes billing information received from four 
of the five of the private medical sources who had initially 
submitted bills to VA for payment in 1993 [in June 1999, 
correspondence was received from Dr. P's office indicating 
that they did not keep old payment records]:

Billing information from Dr. R.'s practice included a 
July 1999 statement indicating that there was no unpaid 
balance on the veteran's account.  A bill in the amount 
of $9245.23 is of record, and it appears that Medicare 
paid $8538.55 of that bill.  Bills in the amount of 
$543.30 and $434.64 are also of record and it is not 
clear how these bills were paid.

Records from SDH include bills totaling $3800.00 and 
$760.00 and reflect that a health insurance claim form 
for the amount of $2212.00 was filed.

Records from CPA show that a bill in the amount of 
$669.35 was paid by Medicare.

Records from CRA showed that medical costs amounting 
$1171.13 were incurred, $93.17 of which was paid by 
Medicare and $23.42 of which was paid by the veteran.  

In a June 2000 Supplemental Statement of the Case the AOJ 
determined that reimbursement for the cost of unauthorized 
private medical services on May 21, 1993 and from May 27, 
1993 through June 2, 1993.  The AOJ reasoned that proof of 
payment and proper invoices had not been provided.

Pertinent Law and Regulations

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000) [formerly 38 C.F.R. § 17.80].

Under the provisions of 38 C.F.R. § 17.124, claims for costs 
of services not previously authorized shall be on such forms 
as shall be prescribed and shall include the following: (a) 
The claimant shall specify the amount claimed and furnish 
bills, vouchers, invoices, or receipts or other documentary 
evidence establishing that such amount was paid or is owed, 
and (b) The claimant shall provide an explanation of the 
circumstances necessitating the use of community medical 
care, services, or supplies instead of Department of Veterans 
Affairs care, services, or supplies, and (c) The claimant 
shall furnish such other evidence or statements as are deemed 
necessary and requested for adjudication of the claim.  
38 C.F.R. § 17.124 (2000).

Analysis

 Initial matters -jurisdiction/duty to assist/standard of 
proof

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101(a).  Examples of issues over 
which the Board has jurisdiction include payment or 
reimbursement for unauthorized medical expenses.  38 C.F.R. 
§ 20.101(a)(15).  Medical determinations, such as 
determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's jurisdiction.  38 C.F.R. § 20.101.  However, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
decision as to the need for and appropriateness of specific 
types of medical care and treatment, as contemplated by 38 
C.F.R. § 20.101.  Meakin v. West, 11 Vet. App. 183, 187 
(1998).  

In this case, the ultimate issue is whether the veteran is 
entitled to reimbursement of private medical expenses 
incurred on May 21, 1993 and from May 27, 1993 to June 2, 
1993, claimed in the amount of $1200.00.  Accordingly, the 
Board has jurisdiction to decide this matter.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to this issue.  The Board's July 
1997 remand served to inform the veteran of the evidence 
which was necessary to support his claim.  As discussed in 
detail above, and as will be elaborated upon further in the 
discussion below, the evidence which 
is significant to this claim has been obtained to the extent 
possible.  Further attempts to obtain billing and payment 
information would be futile.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of this claim.  Accordingly, 
the Board will proceed to a decision on the merits.  
  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

In August 1993, the Chief of the MAS in Waco, Texas denied 
the veteran's claim under the provisions of 17.80, (currently 
found at 38 C.F.R. § 17.120) reasoning that although private 
medical care had been provided in conjunction with the 
veteran's service connected prostate condition, the care was 
not considered to be emergent and a VA or federal facility 
was available for his care.  That determination was appealed, 
and the claim came before the Board in July 1997, at which 
time it was remanded.  In its remand the Board requested the 
medical opinion of a urologist addressing the matter of 
whether the veteran's medical condition was emergent.  

In an opinion provided in 1998, a urologist opined that it 
was very important for the veteran to have the radical 
prostatectomy with all deliberate speed in view of the fact 
that the tumor was noted by the pre-operative MRI to be at or 
very near the capsule of the prostate.  The doctor also 
opined that VA could not have provided the imaging services 
required for clinically staging the prostate cancer in the 
veteran in a timely fashion.  It was largely based upon this 
opinion that the AOJ rethought the earlier denial of the 
claim.  A review of the record reflects that upon 
reconsideration of the matter, the AOJ established as of 
April 1998 that the veteran met all three of the criteria 
enumerated under 38 C.F.R. § 17.120 which are  required for 
authorization of reimbursement or payment of the costs of the 
private medical care at issue.  

The Board agrees that the veteran has met all three of the 
criteria enumerated under 38 C.F.R. § 17.120 required for 
establishing eligibility for reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA.  Essentially, the evidence reflects that treatment 
was for an adjudicated service-connected disability.  At the 
time of the medical treatment at issue, service connection 
was in effect for a prostate condition.  The evidence shows 
that on May 21, 1993 and from May 27, 1993 to June 2, 1993 
the veteran was treated for a prostate condition and during 
that time underwent radical prostatectomy.  The evidence, 
particularly the 1998 opinion of a urologist, reflects that a 
medical emergency existed and delay would have been hazardous 
to life or health; and that no VA or other Federal facilities 
were feasibly available.  Accordingly, the Board concludes 
that the threshold requirements of 38 C.F.R. § 17.120 have 
been met.

Having established in April 1998 that the enumerated 
requirements of 38 C.F.R. § 17.120 were met, in a June 2000 
decision the AOJ denied reimbursement for the costs of 
private medical treatment provided on May 21, 1993 and from 
May 27, 1993 to June 2, 1993, reasoning that proof of payment 
and proper invoices had not been provided by the veteran.  
The AOJ also noted that VA had been unsuccessful in obtaining 
these documents from the private medical providers.  The AOJ 
opined that without the required documents, the procedures 
for payment of unauthorized medical claims in M1, Part 1, 
Chapter 22, precluded reimbursements of the cost of medical 
expenses to the veteran.   

In June and July 1993, initial claims for payment or 
reimbursement of the private medical care at issue were filed 
by 5 private medical sources, presumably in the form of 
itemized bills.  It is not clear what became of these 
original payment claims and or bills, but these do not appear 
to be of record.  However, such claims are referenced in the 
October 1993 Statement of the Case in which the veteran was 
advised of the disallowance of unauthorized medical expenses.  
That Statement of the Case also reflects that all 5 of the 
private medical sources who had filed claims for payment of 
private medical expenses were advised of the denial of their 
claims in August 1993.

As reflected by the record, it was not until April 1998, 
nearly 5 years later, that it was determined by the AOJ that 
the veteran met the threshold requirements of 38 C.F.R. 
§ 17.120 for establishing eligibility for payment or 
reimbursement for the private expenses incurred on May 21, 
1993 and from May 27, 1993 to June 2, 1993.  Following the 
April 1988 determination, in an attempt to determine the 
status of the veteran's accounts with regard to any 
outstanding balances, the AOJ contacted all five of the 
medical providers who had treated the veteran during that 
time and who had initially filed claims of payment for his 
private medical services.  

As discussed above, of those five, one source, Dr. P, was 
unable to provide any billing information, indicating in June 
1999 correspondence that his office did not keep old records.  
The remaining four medical providers provided bills to the 
extent they were available.  The bills clearly reflect that 
the veteran incurred private medical costs totaling thousands 
of dollars, although an exact accounting is not possible 
based on the evidence on file.  The bills also reflect that a 
substantial portion of the veteran's medical costs were paid 
by Medicare, although again an exact accounting is not 
possible based on the evidence on file.  The evidence also 
fails to show any unpaid balances for any of the private 
medical providers and in a statement provided by the veteran 
in February 2000, he indicated that he had to pay any unpaid 
balances or risk an adverse credit rating.  

In his February 2000 correspondence, the veteran recollected 
that he paid approximately $1200.00 himself for private 
medical received on May 21, 1993 and from May 27, 1993 to 
June 2, 1993, but indicated that due to a six year period of 
time during which his appeal was pending, he was unable to 
provide supporting evidence.  

The pertinent question in this case is whether lack of 
specifically documented substantiation of the veteran's 
claimed private medical expenses in the amount of $1200.00 
precludes payment, in light of the circumstances and the fact 
that he meets the requirements of 38 C.F.R. § 17.120.  

Under the provisions of 17.124, claims for costs of services 
not previously authorized shall be on such forms as shall be 
prescribed and shall include the following: (a) The claimant 
shall specify the amount claimed and furnish bills, vouchers, 
invoices, or receipts or other documentary evidence 
establishing that such amount was paid or is owed.  In this 
case, in May 2000, the veteran did file a VA Form 10-583, 
indicating that he was claiming $1200.00, representing his 
out of pocket costs for the private medical treatment at 
issue.  

To the extent possible all available bills and receipts have 
been obtained.  In this regard, the Board points out that 
appears that in 1993 MAS initially received itemized bills 
from several private sources who treated the veteran during 
the time at issues.  Those bills were apparently lost through 
no fault of the veteran.  It does not appear that a second 
attempt to obtain additional evidence would yield any 
additional billing and payment information.  In 1999 and 
2000, the AOJ contacted all five of the original private 
medical sources who submitted bills to VA in 1993 for payment 
of the veteran's medical treatment at issue as well as the 
veteran.  The evidence of record appears to be that which is 
currently available in light of the passage of several years 
during which this appeal has been pending.

In effect, VA regulations pertaining to preparation of claims 
for payment or reimbursement of the costs of unauthorized 
private medical treatment were substantially followed.  
38 C.F.R. § 17.124.  Furthermore, nothing in that regulation 
specifies that a claim must be denied or payment precluded as 
a result of a failure to obtain or receive evidence as 
described under 38 C.F.R. § 17.124.  In fact, the failure to 
obtain evidence as described under 38 C.F.R. § 17.124 is not 
even discussed therein.

In support of its June 2000 denial of the claim, MAS reasoned 
that proof of payment and proper invoices had not been 
provided by the veteran.  The MAS also noted that VA had been 
unsuccessful in obtaining these documents from the private 
medical providers.  MAS opined that without the required 
documents, the procedures for payment of unauthorized medical 
claims in M1, Part 1, Chapter 22, precluded reimbursements of 
the cost of medical expenses to the veteran.

The pertinent part of M1, Part 1, Chapter 22, is found in 
Section III entitled, "Processing Claims".  Under Section 
III, 22.06(a), pertains to applications, specifying that A VA 
Form 10-583, may be filed by the veteran who received 
unauthorized private medical services, the veteran's 
representative; the hospital or source which provided the 
services, or a person other than the veteran who paid for the 
services.  Under 22.06(b) MAS personnel will enter on each 
invoice the payment due date (30 calendar days after receipt) 
and will annotate on the invoice the date VA accepted the 
services as a valid obligation.  Information which must be 
included on a proper invoice or claim for unauthorized 
outpatient medical care was also discussed.

Under M1, Part 1, Chapter 22, Section III, 22.06(d) bills for 
medical services to veterans for whom eligibility has not yet 
been established will not be considered valid obligations 
until eligibility for services has been established.  In 
these cases, the claimant will also be advised within 7 
calendar days that the bill is not proper until eligibility 
can be established.  Under M1, Part 1, Chapter 22, Section 
III, 22.06(f), supporting evidence of services and supplies 
provided will not be required unless charges appear 
inconsistent with treatment rendered or unless information on 
the bill is insufficient to make such a determination.  
Invoices for payment should be supported with adequate 
medical documentation.  

M1, Part 1, Chapter 22, Section III pertains to the steps to 
be taken for processing claims for payment of unauthorized 
medical services.  However, contrary to the findings of the 
MAS, nothing therein specifically precludes payment of claims 
such claims as a result of failure to obtain evidence.  
Moreover, the Board is not bound by Department manuals, 
circulars, or similar administrative issues in its review of 
VA decisions.  38 C.F.R. § 19.5 (2000).  Manual provisions, 
such as M1, Part 1, Chapter 22, Section III, which merely 
interpret a statute or regulation or provide general guidance 
as to the procedures to be used in the adjudication process 
do not create enforceable rights and are therefore not 
considered substantive and therefore, do not constitute 
regulations which are binding on VA.  See VAOPGCPREC 4-2000 
(April 13, 2000).  

In sum, the veteran meets the eligibility requirements of 
38 C.F.R. § 17.120. A review of the evidence certainly 
indicates that the veteran's private medical care on May 21, 
1993 and from May 27, 1993 to June 2, 1993 cost several 
thousand dollars.  The evidence reflects that some, but not 
all of that amount was paid by Medicare.  The amount of the 
veteran's claimed medical expenses, $1200.00, is not dollar 
for dollar specifically substantiated by the evidence 
currently of record; however, it is reasonable to conclude 
that the amounts were paid by the veteran himself.    

This case is hampered by the loss of financial and billing 
information which was apparently once part of the record, as 
well as the passage of several years during this appeal 
process.  None of this is the fault of the veteran.  
Additionally, the veteran's statement that he is out of 
pocket $1,200 appears to be consistent with the evidence 
which is of record.  The Board has no reason to doubt the 
veteran's statements in this regard.  

In this case, the benefit of the doubt rule is for 
application.  The veteran's claimed out of pocket medical 
expenses are not unreasonable in light of the cumulative 
total of medical expenses incurred especially from May 27 to 
June 2, 1993, nor does the evidence reflect that Medicare 
paid for all of those expenses.  There is no indication that 
anyone other than the veteran paid for expenses which were 
not paid by Medicare.  Although the exact amount of private 
medical expenses paid by the veteran in not definitively 
clear, the Board feels that $1200.00 represents a close 
estimate based on the evidence of record and there is no 
indication that the veteran has not provided credible 
information regarding his expenses.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability or any other point such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2000).  Accordingly, entitlement 
to reimbursement for the cost of unauthorized medical 
treatment provided on May 21, 1993 and from May 27, 1993 
through June 2, 1993 in the amount of $1200.00, but no 
greater, is granted.


ORDER

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services in the amount 
of $1200.00, incurred on May 21, 1993 and from May 27, 1993 
to June 2, 1993 is granted. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

